NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                JAN 25 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LEONARD HOFFMAN,                                 No. 09-35083

             Petitioner - Appellant,             D.C. No. 3:06-cv-00272-JWS

  v.
                                                 MEMORANDUM *
FRANK LUNA, Warden, R.R.C.C.,

             Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Alaska
                   John W. Sedwick, District Judge, Presiding

                           Submitted January 12, 2010**
                               Seattle, Washington

Before: KLEINFELD, TASHIMA and TALLMAN, Circuit Judges.

       Leonard J. Hoffman (“Hoffman”) appeals the district court’s denial of his

petition for a writ of habeas corpus. Hoffman was convicted in Alaska state court

of various criminal offenses including assault, sexual assault, arson, witness


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
tampering, and interference with an official proceeding. On direct appeal, the

Court of Appeals of Alaska held that the trial judge erred by not telling the lawyers

about the jury note, but concluded that the error was harmless beyond a reasonable

doubt. After the Court of Appeals of Alaska denied Hoffman’s state petition for a

writ of habeas corpus, Hoffman filed a federal petition. The district court denied

Hoffman’s petition because the Court of Appeals of Alaska’s decision on direct

appeal was not contrary to, or an unreasonable application of, clearly established

federal law.

      It was reasonable for the Alaska state court to conclude that the ex parte

communications between the trial judge and the jury had no “adverse influence on

the jury’s decision to listen to the testimony of the requested witnesses” and that

“there was no reasonable possibility that” telling the jury the length of the

requested testimony “discouraged or deterred the jury from pursuing its request.”

Hoffman v. State, 950 P.2d 141, 146 (Alaska Ct. App. 1997). Therefore, applying

the Anti-Terrorism and Effective Death Penalty Act, we must defer to the state

court’s determination. See Mitchell v. Esparza, 540 U.S. 12, 17–18 (2003). The

district court properly denied federal habeas relief.

      AFFIRMED.




                                           2